Rehearing.
In considering the application for rehearing, the court has reached the conclusion that what is said in the origina] opinion and the result reached thereon is inapplicable and incorrect in respect of that part of the land in controversy which is described as the north half of west half of southeast quarter of section 18, township 5, range 6 east. This land belonged to the complainant in fee. She had a legal title to it, and not a mere undisclosed equity in it. Having the possession of the land, it is of no consequence that her title was not evidenced by muniments, recorded or not, but rested on a possession derived from her father, under a deed intended and supposed to describe the land, but which in fact did not, and held adversely by her for more than ten years. The mortgage company purchasing only the title of the husband to any of the land, acquired no title to this land since the husband had no title in it; and no question of purchase for value without notice can arise as to it. The mortgage being to secure a debt of the husband is void as to this land of the wife ; and she is entitled to the relief prayed in respect of it.
*416The decree below is reversed, and a decree will be here entered granting the relief prayed as to the north half of west half of southeast quarter of section 18, township 5, range 6 east, Jackson county-.
Reversed and rendered.